MEMORANDUM OPINION


No. 04-08-00086-CR

IN RE Anthony HARRIS

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Catherine Stone, Justice
		Phylis J. Speedlin, Justice
		Steven C. Hilbig, Justice
 
Delivered and Filed:	February 27, 2008

PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for a writ of mandamus and is of the opinion that
relief should be denied. See Tex. R. App. P. 52.8(a). Accordingly, relator's petition for a writ of
mandamus is denied. Relator's motion for leave to file the petition for writ of mandamus is denied
as moot.					
								PER CURIAM
DO NOT PUBLISH

1. This proceeding arises out of Cause No. 1991-CR-0085, styled State of Texas v. Anthony Harris, filed in the
186th Judicial District Court, Bexar County, Texas, the Honorable Maria Teresa Herr presiding.